department of the treasury internal_revenue_service ey fact tax_exempt_and_government_entities_division release date release date uil code date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective is revoked your determination_letter dated the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to provide information that you are organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net earning inure to the benefit of private shareholders or individuals you did provide information stating that your organization has been inactive for several prior years and that there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this etter sincerely director eo examinations enclosure publication department of the treasury a internal_revenue_service tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number manager's name 1d number ups next-day - proof of delivery provided to agent via manager's contact number email dear phone number response due_date 20xx why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you sincerely thank you for your cooperation enclosures report of examination form_6018 publication publication acting director eo examinations letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items - proposed revocation exhibit page of year period ended name of taxpayer issue an organization_exempt_from_taxation under internal revenue whether code irc sec_501 and which no longer functions in a manner sufficient to carry out or serve its exempt_purpose should be permitted to retain its exempt status or whether substantial evidence exists to support revocation of an inactive organization that is where there is evidence to show that has ceased its business operations does such evidence support the conclusion that where an organization no longer furthers an exempt_purpose due to inactivity should tax-exempt status be revoked facts the audited organization _ is recognized as tax-exempt under internal_revenue_code sec_501 its articles of incorporation were filed on the amendment filed on changing the name to the name of the organization prior to the examination audit of responsibility for completing the examination audit was transferred to revenue_agent the author of this report revocation by receipt of form_990 returns for the periods ended advised of an ongoing termination process was begun by revenue_agent had attempted to allow on xx the to survive an automatic she had been notes in the agent’s work papers that the purpose of the organization is to operate exclusively to provide social services and for the charitable and educational_purposes and more specifically to meet the physical and psychological needs of persons diagnosed as being mentally retarded and or physically handicapped in the areas of social services food clothing shelter legal aid and counseling and to provide services in conjunction with existing service organizations they also exist to instruct the public on subjects useful to the individual and beneficial to the community in particular to conduct educational programs through meetings conferences workshops and publications to foster understanding of the needs and problems of persons with mental retardation and or physical handicaps through community education form_990 for developmentally disabled persons under the describes purpose as to provide residential treatment services to program none of these returns is marked as final and the following returns were inspected there is no indication of termination or dissolution as required of an organization that claims to be terminating nor is there a completed copy of schedule n liquidation termination dissolution or significant disposition of assets with required attachments to show that has prepared its articles of dissolution on termination an organization exempt under sec_501 is required to show its termination plan and how assets are to be transferred or distributed none of these steps appear to have been taken by and no termination documents have been provided to the internal_revenue_service irs form 886-a cev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items - proposed revocation exhibit __ page of year period ended name of taxpayer is the representative with power-of-attorney for on xx audit the taxpayer cessation as occurring sometime prior to evidence that during the year examined purpose received a letter that was delivered by electronic facsimile efax from the offices of letter advises that prior to the had ceased business operations and in a separate paragraph it identifies these statements are being relied upon as no longer functioned to further an exempt in addition to the authority provided in the internal_revenue_code irc and the related treasury regulations an agent will rely on procedural guidance in the internal_revenue_manual irm irm sec_4 and dollar_figure both address the proper treatment of inactive organizations in each section it is evident that where an organization exempt under sec_501 is no longer active and cannot pass the operational_test see sec_1_501_c_3_-1 below its tax-exempt status must be revoked an inspection of the form_990 or 990-ez returns filed from 20xx to 20xx will show that operated at a net_loss that is to say that on conversion of these information returns to tax returns the tax_liability for that reason the agent will not convert these returns convert information returns into tax is zero returns however on revocation the process will automatically generate a form_1120 filing requirement law applicable internal_revenue_code sections authority to grant tax-exempt status sec_501 - corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office authority to require an annual return sec_6033 - holds in general that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization department of the treasury - internal_revenue_service form 886-a cev page -2- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items - proposed revocation exhibit name of taxpayer page of year period ended authority to impose recordkeeping requirements sec_6001 - holds that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe authority to revoke exempt status sec_6033 in general - if an organization described in subsection a or i fails to file an annual return or notice required under either subsection for consecutive years such organization's status as an organization exempt from tax under sec_501 shall be considered revoked on and after the date set by the secretary for the filing of the third annual return or notice the secretary shall publish and maintain a list of any organization the status of which is so revoked sec_6033 application necessary for reinstatement - any organization the tax-exempt status of which is revoked under paragraph must apply in order to obtain reinstatement of such status regardless of whether such organization was originally required to make such an application applicable treasury regulations taxpayer’s right to declaratory_judgment sec_7428 provides for the judicial review of certain final adverse eo determinations by the united_states tax_court the united_states court of federal claims and the united_states district_court for the district of columbia authority regarding the organizational and operational tests under sec_501 sec_1_501_c_3_-1 - provides in general that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt where an organization no longer operates to further an exempt_purpose it fails the operational_test authority regarding record-keeping requirements treasury regulation section a - provides in general that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information treasury regulation section c - every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep department of the treasury - internal_revenue_service form 886-a cev page -3- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items - proposed revocation exhibit name of taxpayer page of year period ended such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 - the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law citable u s tax_court cases the council for education petitioner_v commissioner of the internal_revenue_service respondent no 17890-11x date the tax_court held that the corporation failed to establish it would be operated exclusively for a charitable purpose decision for irs partners in charity v commissioner of the internal_revenue_service t c no wl the tax_court held that taxpayer's program was not operated to serve charitable purpose and irs acted within its discretion in retroactively revoking its recognition of taxpayer's tax-exempt status decision for irs taxpayer’s position the taxpayer’s representative continue operations has indicated that the organization has no plan to government ’s position the irs finds that where has ceased business operations since a point in time prior to july 20xx and has no plan to either continue due to lack of assets or terminate then revocation is required as provided in the regulations conclusion this report has been issued under cover of letter also known as a 30-day_letter the agent proposes final revocation of exempt status agreement may be demonstrated by the signature on form a copy of form_6018 of someone empowered to bind the organization in such agreements consent to proposed action - sec_7428 is provided as an attachment to this report the signed original copy must be returned to the examining agent as shown below form 886-a crev department of the treasury - internal_revenue_service page -4-
